CAUSE NO. 12-14-00018-CR

 STATE OF TEXAS                                                        §        IN THE

 VS.                                                                   I        TWELFTH COURT
                                                                                                                      4/20/2015
 ROBERT CLAYTON                                                        §        OF APPEALS


                     MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:
           N o w c o m e s R O B E R T C L A Y T O N , Appellant in the above styled and numbered
c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t
to Rule 38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the
following:

           1.        T h i s case is o n appeal f r o m t h e Third Judicial District Court of A n d e r s o n
County, Texas.
          2.         T h e case below w a s styled the S T A T E O F T E X A S vs. R O B E R T C L A Y T O N ,
and numbered 31223.
          3.         Appellant w a s convicted o f Driving W h i l e Intoxicated - Third or More.

          4.         A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 2 0 y e a r s in t h e T e x a s D e p a r t m e n t o f
Criminal Justice, Institutional Division o n D e c e m b e r s , 2 0 1 3 .
          5.          Notice of a p p e a l w a s g i v e n o n J a n u a r y 3, 2 0 1 4 .
          6.         T h e clerk's record w a s filed o n April 7 , 2 0 1 4 ; t h e reporter's record for t h e
p u n i s h m e n t hearing w a s filed o n M a y 2 3 , 2 0 1 4 .                              T h ereporter's record f o r t h e
guilt/innocence portion o f t h e trial w a s filed D e c e m b e r 16, 2 0 1 4 , h o w e v e r , c o u n s e l for
Appellant received the record o n February 20, 2015.
          7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n A p r i l 2 0 , 2 0 1 5 .
          8.         Appellant requests an extension of time of 30 days from the date Appellant's
attorney receives the supplemental reporter's record.


                                                                                                                                   Page No. 1
            9.          F o u r prior e x t e n s i o n s t o file t h e brief w e r e filed i n this c a u s e b e c a u s e

A p p e l l a n t ' s a t t o r n e y h a s n o t r e c e i v e d t h e c o m p l e t e r e p o r t e r ' s r e c o r d . T h i s is t h e s e c o n d

e x t e n s i o n filed since receiving a portion of t h e record filed w i t h this court.

            10.         D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .

            11.        Appellant relies o n t h e following facts a s g o o d c a u s e for t h e requested

extension:

           Appellant's attorney has not received the entire record. T h e record received f r o m

this court w a s incomplete. Appellant's attorney has requested a supplemental record.

A p p e l l a n t ' s a t t o r n e y is r e q u e s t i n g 3 0 d a y s f r o m t h e d a t e A p p e l l a n t ' s a t t o r n e y r e c e i v e s t h e
s u p p l e m e n t a l r e p o r t e r ' s r e c o r d t o file a brief in t h i s m a t t e r .

           WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t

this M o t i o n T o E x t e n d T i m e to File Appellant's Brief, a n d for s u c h o t h e r a n d further relief

as the Court m a y d e e m appropriate.


                                                                        Respectfully submitted.
                                                                        P H I L I P C. F L E T C H E R
                                                                        Attorney at Law
                                                                        800 North Mallard
                                                                        Palestine, T e x a s 75801
                                                                        Telephone: (903) 731-4440
                                                                        Facsimile: (903) 731-4474




                                                                              PHIMP         C.Tt^TCHER
                                                                              State Bar No. 00787478
                                                                              Attorney for R O B E R T C L A Y T O N




                                                                                                                                            Page No. 2
                                             CERTIFICATE OF SERVICE

         T h i s is t o certify that o n April 2 0 , 2 0 1 5 , a t r u e a n d correct c o p y o f t h e a b o v e a n d

foregoing d o c u m e n t w a s served o n t h e j i i ^ r i c t Attorney's Office, A n d e r s o n County, b y

hand delivery.                                            ^       i Jf 1 /


                                                               PHVIP C.WETCHER


STATE OF TEXAS                                                      §
                                                                    §
COUNTY OF ANDERSON                                                  §

                                                           AFFIDAVIT
         BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P
C. F L E T C H E R , w h o after being duly s w o r n stated:

         "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
         cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's
         Brief a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e
         a n d correct."




                                                                                     ETCHER
                                                                  fiant

         SUBSCRIBED AND SWORN TO BEFORE ME o n A p r i l 2 0 , 2 0 1 5 , t o c e r t i f y w h i c h

w i t n e s s m y h a n d a n d seal o f office.




                                 I III
                                                                                                                               Page No. 3